Name: Commission Regulation (EEC) No 2463/89 of 10 August 1989 re-establishing the levying of customs duties on trousers, knitted or crocheted, products of category 28 (order No 40.0280), babies'garments, products of category 68 (order No 40.0680), and nets and netting, cordage or rope, products of category 97 (order No 40.0970), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  Asia and Oceania
 Date Published: nan

 No L 234/12 Official Journal of the European Communities 11 . 8 . 89 COMMISSION REGULATION (EEC) No 2463/89 of 10 August 1989 re-establishing the levying of customs duties on trousers, knitted or crocheted, products of category 28 (order No 40.0280), babies' garments, products of category 68 (order No 40.0680), and nets and netting, cordage or rope, products of category 97 (order No 40.0970), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply garments, products of category 68 (order No 40.0680), and nets and netting, cordage or rope, products of category 97 (order No 40.0970), the relevant ceiling amounts respec ­ tively to 104 000 pieces, 87 tonnes and 21 tonnes ; Whereas on 1 August 1989 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against the ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of its Annex II, in respect of certain or each of the countries of territories of origin referred t © in column 5 of the same Annexes ; whereas Article 12 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of trousers, knitted or crocheted, products of category 28 (order No 40.0280), babies' HAS ADOPTED THIS REGULATION : Article 1 As from 14 August 1989 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(units) CN code Description 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breeches and (1 000 pieces) 6103 41 90 shorts (other than swimwear), knitted or crocheted, 6103 42 10 of wool, of cotton or man-made fibres \ 6103 42 90 \ 6103 43 10 l \ 6103 43 90 | Il 6103 49 10 6103 49 91 \ 610461 10 \ \ 6104 61 90 II 6104 62 10 ll 6104 62 90 II 6104 63 10 Il 6104 63 90 II 6104 69 10 6104 69 91 (') OJ No L 375, 31 . 12. 1988, p. 83. 11 . 8 . 89 Official Journal of the European Communities No L 234/13 Order No Category(units) CN code Description 40.0680 68 (tonnes) 6111 1090 61 11 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies stockings, socks and sockettes, other than knitted or crocheted of category 88 40.0970 97 (tonnes) 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1989. For the Commission Jean DONDELINGEK Member of the Commission